Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 1 of 11 PageID #: 7




                Exhibit 1
                 Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 2 of 11 PageID #: 8


t                IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

  Judge or Division:
  NANCY WATKINS MCLAUGHLIN
                                                                     Case Nuruber: 18SL-CC04816

  Plaintiff/Petitioner:                                             Plaintiff's/Petitioner's Attorney/Address
  MELISSA BOCK                                                      BENJAMIN FREDERICK WESTHOFF
                                                                    2711 CLIFTON AVE
                                                              vs.   SAINT LOUIS, MO 63139
  Defendant/Respondent:                                             Court Address:
  SAKS FIFTH AVENUE LLC                                             ST LOUIS COUNTY COURT BUILDING
  Nature of Suit:                                                   105 SOUTH CENTRAL AVENUE
  CC.Em loymnt Discnnntn 213.111                                    CLAYTON, MO 63105
                                                                                                                                           (Datc File Stam )
                                                                 Summons in Civil Case
      The State of Missouri to: SAKS FIFTH AVENUE LLC
                                 Alias:
                                                           SERVE CSC-LAWYERS INCORPORATING
                                                           SERVICE COMPANY
                                                           221 BOLIVAR STREET
                                                           JEFFERSON CITY MO 65101
          COURTSEAL OF                          You are summoned to appear before this court and to tile your pleading to the petition, a copy of
                 couero                   which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                          above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                          rile your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                         notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                         or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
         ST. LOUIS COUNTY
                                         proceeding.
                                            26-DEC-2018                                                                      .         •
                                             Date                                                                           Clerk
                                          Further Information:
                                          TLC
                                                               Sheriff s or Server's Return
      Note to serving officer: Sununons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above sumtnons by: (check one)
      ❑ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
      ❑ leaving a copy of the sununons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                   a person of the Defendant's/Respondent's family over the age of 15 years wlio
           permanently resides with the Defendant/Respondent.
      ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                                   (name)                                                              (title).
      ❑ other
    Served at                                                                                                                                     (address)
    in                                             (County/City of St. Louis), MO, on _                               (date) at                          (time).

                          Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                        Must be sworn before a notary public if not served by an authorized officer:
                                        Subscribed and sworn to before me on                                              (date).
             (Seal)
                                       My commission expires:
                                                                      Date                                     Notary Public
             s
     Sheriff Fees, if applicable
     Summons                      $
     Non Est                      $_
     Sheriff's Deputy Salary
     Supplemental Surcharge       $    10.00
     Mileage                      $                    (_ miles @ $.             per mile)
     Total                        $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Su reme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Onlv: Document ID# 18-SMCC-10701             1    (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                             54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
              Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 3 of 11 PageID #: 9
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

   You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the "neutral," who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 18-SMCC-10701   2   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                  54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
           Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 4 of 11 PageID #: 10
   (3) Early Neutral Evaluation ("ENE"): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

   (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the "triaP', the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and cari only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Courl Use Only: Document 1D# 18-SMCC-10701   3   (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                  54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
 Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 5 of 11 PageID #: 11
                                                                                 18SL-CC04816

                IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                               STATE OF MISSOURI

MELISSA BOCK,

        Plaintiff,

V.                                                         Cause No.

SAKS FIFTH AVENUE LLC                                      Division No.
Serve:
CSC-Lawyers Incorporating Service                          JURY TRIAL REQUESTED
Company
221 Bolivar Street
Jefferson City, MO 65101

        Defendant.

                                             PETITION

        COMES NOW Plaintiff Melissa Bock, by and through counsel, and for her cause of

action against Defendant Saks Fifth Avenue LLC ("Saks") states as follows:

  COUNT I— AGE DISCRIMINATION IN VIOLATION OF THE MISSOURI HUMAN
                            RIGHTS ACT

                Plaintiff is a female residing in the County of St. Louis, Missouri. She was born

in 1956, and was 61 years old at the time of the events that give rise to this action.

        2.      Defendant Saks is a corporation registered to conduct business in Missouri and at

all times relevant herein conducted business in the County of St. Louis, Missouri.

       3.       Saks is an employer as defined by Mo. Rev. Stat. § 213.010(8) in that Saks, at all

relevant times herein, employed six (6) or more employees in the State of Missouri.

       4.      This claim arose in the County of St. Louis, Missouri, Where Saks conducted

business at all times relevant herein and employed individuals at all times relevant herein,

including Plaintiff, to transact business on its behalf.
 Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 6 of 11 PageID #: 12



        5.      Saks has employed more than five hundred (500) employees in each of twenty

(20) or more calendar weeks in 2018.

        6.      Plaintiff began working for Saks as a Sales Manager in the Jewelry Department at

its store in Frontenac Plaza in St. Louis County on or about October 1, 2010.

        7.      Plaintiff's chief responsibilities as Sales Manager in the Jewelry Department were

to increase sales and manage a team of Sales Associates to improve sales.

               During Plaintiff's tenure at Saks, she significantly improved jewelry sales, taking

the Jewelry Department's corporate ranking from number 41 out of 46 Saks stores to number 13

out of 42 stores.

       9.      Plaintiff developed several $1 Million jewelry Sales Associates in her Department

under her supervision and mentorship.

       10.     Plaintiff's last selling season at Saks was a successful one. Her Department

surpassed the sales goal of $1,823,836 established by Saks for the season. The Jewelry

Department's sales for the season were 123% to said goal at or about the time of Plaintiff's

discharge from Saks.

       11.     Saks recognized Plaintiff's significant contributions and outstanding performance

in both year-end performance appraisals and through awards and commendations. Plaintiff

earned a Best Overall Achievement award in 2012 at Saks' Jewelry Summit.

       12.     Saks also recognized Plaintiff's outstanding customer service skills by giving

Plaintiff the Service Star award.

       13.     Management at Saks praised Plaintiff's strong relationships with customers and

exceptional ability to lead a team. For instance, in September 2016, following an important sales

event Plaintiff was selected to lead, Larry Bruce, Executive Vice-President of Stores, wrote an




                                                pi,
 Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 7 of 11 PageID #: 13



email to Plaintiff saying "how proud I am of you and your team for executing last night's event .

.. part of your success is your relationships with clients, something I do not always find in our

managers ... thank you for your hard work, focus and drive."

        14.    Before August l, 2017, Plaintiff consistently received positive overall

performance appraisals from her General Manager, as well as significant bonuses in recognition

of her strong sales.

        15.    On or about August 1, 2017, Ryan Jay (age mid-30's), became the General

Manager of the Saks store where Plaintiff worked.

       16.     Mr. Jay displayed a preference for younger workers. Upon information and

belief, most of the employees that he participated in hiring or promoting were under the age of

40. For instance, Mr. Jay promoted Kirsten Brown (age 30's) from Marketing Office Manager to

Sales Manager, and gave her a substantial raise with the promotion. He promoted Ms. Brown

even though she had little to no sales experience, or experience leading a sales team, and was the

subject of complaints by co-workers to Human Resources.

       17.     In addition, Mr. Jay hired Faye Schlechta (age approximately 30) to serve as

Office Manager. She remained employed at Saks for about 90 days before resigning.

       18.     Mr. Jay transferred a Sales Associate named Shuwen Zou (age approximately

20's) to the prestigious Fifth Avenue Club, which caters to Saks' biggest customers, to focus on

improving sales there. The sales position in the Fifth Avenue Club is coveted by Saks staff

because of the opportunity to earn substantial bonuses for selling high-ticket items.

       19.     Upon information and belief, Mr. Jay also hired Plaintiff's replacement, Katie

Petrache (age 30's), following her discharge.




                                                3
 Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 8 of 11 PageID #: 14



        20.    Upon information and belief, Mr. Jay also hired a young man in approximately

his early 30's into the position of Shoe Sales Manager in late summer 2018. Mr. Jay passed over

at least one older employee at Saks who had applied for the position and was approximately 60

years old.

        21.    Additional examples of Mr. Jay replacing older workers with younger ones

abound. He fired the Cosmetics Manager, Robert Williamson (age 50's), in November 2017 and

replaced him with Erin McNurlen (age early mid-30's). After Debra Derrick (age 60's) retired

from the Assistant General Manager-Operations role in September 2017, Mr. Jay hired

Kimberlee Hawley (age 30's) to fill the position. Mr. Jay also hired Megan Perry (age 20's) into

a sales role at the Fifth Avenue Club in or about November 2017.

       22.     Mr. Jay also made age-related comments. He stated, for example, that he wanted

"new; fresh blood" in the store, and commented that having a"Millennial mentality" was

important for employees at Saks.

       23.     Moreover, Mr. Jay treated younger employees at Saks more favorably than older

workers. He disciplined, counseled and wrote-up older workers more often than younger ones.

       24.     Mr. Jay also belittled Plaintiff in meetings and raised his voice at her. In or about

November 2018, for instance, Mr. Jay yelled at Plaintiff during a meeting at which other

managers of the store were present. When Plaintiff raised concerns in the meeting over moving

certain expensive jewelry pieces from the main Jewelry Department area to the Fifth Avenue

Club, where only Club members could view them, he belittled her by saying that Plaintiff had

"ancient ideas."

       25.     Further, in a meeting with Plaintiff in mid-August 2017, which was supposed to

pertain to Mr. Jay learning about Plaintiff's Department, he became impatient as she explained




                                                 Cl
 Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 9 of 11 PageID #: 15



how she managed her successful business and sales associates. He cut Plaintiff off, and told her

"I do not want to hear about what you did 47 years ago."

        26.     Upon information and belief, over the past five years, Saks has engaged in a

practice of terminating the employment of older Jewelry Managers throughout its organization.

Examples include Pat Camacho (20 plus years of jewelry experience) in Palm Desert, California;

Patti Parker (21 plus years of jewelry experience) in Birmingham, Alabama; Gerri Tormey (25

plus years of jewelry experience) in Palm Beach Gardens, Florida; Fletcher Shurley (35 plus

years of jewelry experience) in Sarasota, Florida; David Klis (30 plus years of jewelry

experience) in Troy, Michigan; Waka Blanchard (20 plus years of jewelry experience) in

Cincinnati, Ohio; and John Hagman (35 plus years of jewelry experience) in San Francisco,

California.

       27.     Upon information and belief, Saks has terminated older Jewelry Managers with

extensive experience in the industry and proven track records of success at Saks, and replaced

them with younger employees who are far less experienced.

       28.     On or about January 11, 2018, Saks fired Plaintiff.

       29.     Mr. Jay made the decision to fire Plaintiff.

       30.     The reasons Saks identified for terminating Plaintiff's employment are pretextual.

       31.     Plaintiff's age was a contributing and motivating factor in Saks' decision to fire

her.

       32.     Saks terminated Plaintiffs employment in a discriminatory and unlawful manner

in violation of Plaintiff s rights under Mo. Rev. Stat. § 213.055.




                                                  5
 Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 10 of 11 PageID #: 16



        33.     On or about February 22, 2018, Plaintiff filed a charge of discrimination with the

Equal Employment Opportunity Commission and Missouri Commission on Human Rights

relating to her employment with Saks.

        34.     On October 1, 2018, Plaintiff received a Notice of Right to Sue letter from the

Missouri Commission on Human Rights, and Plaintiff has hled this action within ninety (90)

days of the date on the Notice of Right to Sue and within two (2) years from the date of the last

discriminatory act of Saks.

        35.     As a result of Saks' age discrimination against Plaintiff, as alleged herein,

Plaintiff has suffered lost wages and benefits of employment.

        36.      As a result of Saks' age discrimination against Plaintiff, as alleged herein,

Plaintiff has suffered emotional distress and mental anguish.

        37.     As a result of Saks' age discrimination against Plaintiff, as alleged herein,

Plaintiff has incurred attorneys' fees and costs of litigation.

        38.     The conduct of Defendant Saks was outrageous because of Saks' evil motive or

reckless disregard for Plaintiff s rights under Missouri law to not be discriminated against with

respect to the terms, conditions, and privileges of employment. Such conduct warrants an award

of punitive damages to punish Saks and deter it from engaging in further age discrimination.

       WHEREFORE, Plaintiff prays that this Court, after trial by jury, enter its Order and

Judgment against Defendant and in favor of Plaintiff in an amount to be determined at trial for

Plaintiff's lost wages and benefits of employment, and prejudgment interest thereupon, for front

pay, and for compensatory damages, including damages for emotional distress, for punitive

damages, for attorneys' fees and costs of litigation, and for such other relief as is just and proper.

       Plaintiff requests a trial by jury as to all counts.




                                                  2
Case: 4:19-cv-00143-JAR Doc. #: 1-1 Filed: 01/30/19 Page: 11 of 11 PageID #: 17



                                    Respectfully Submitted,

                                    SEDEY HARPER WESTHOFF, P.C.
                                    Attorneys for Plaintiff

                                    /s/Ben'amin F. Westho
                                    Benjamin F. Westhoff, #53047
                                    Donna L. Harper, #26406
                                    2711 Clifton Avenue
                                    St. Louis, MO 63139
                                    314/773-3566
                                    314/773-3615 (fax)
                                    bwesthoff@sedeyharper.com
                                    dharper@sedeyharper.com




                                       7
